DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-24 are presented for examination.

Priority
The Applicants’ claim for priority based upon Norwegian Patent Application NO20181038 filed on August 1, 2018 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Johnson [U.S. Patent 9,426,638], discloses a safety system using a computing device connected wirelessly to a communication network (figure 1, items 12, 14, 20, and 23 as well as column 3, lines 37-59), modes for signaling alerts that can be activated by a system user and the activation of the alarm to a computing device using a wireless .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson [U.S. Patent 9,426,638] in view of Lane [U.S. Patent 7,026,928]

With regard to claim 13, Johnson meets the limitations of:
a personal safety system comprising at least one portable communication device  communicatively connected to a wireless communication network [a safety system using a computing device connected wirelessly to a communication network (figure 1, items 12, 14, 20, and 23 as well as column 3, lines 37-59)]
a central computing device communicatively connected to the wireless communication network [a computer connected to a wireless communications network (figure 1, items 18, 20, and 23 as well as column 3, lines 37-59)]
wherein the at least one portable communication device is configured to enable activation of an alarm condition by a user, and transmitting data on the activation of the alarm condition to the central computing device via the wireless communication network and wherein the central computing device is configured to receive the data regarding the activation of the alarm condition from the at least one portable communication device via the wireless communication network [modes for signaling alerts that can be activated by a system user and the activation of the alarm to a computing device using a wireless communications network (column 3, lines 37-59)]
time delay after the activation of a first operating element on the communication device [the activation of an alarm in an emergency situation by a user where a delay is implemented prior to the issuance of an alarm (figure 10, item 228 as well as column 3, lines 60-67, column 4, lines 1-11, and column 6, lines 46-57)]

the central computing device is configured to activate the alarm condition at the expiration of a predetermined time delay after the activation of a first operating element on the communication device [a security server transmitting a communication signal to a communication device or a communication device initiating a communication to a security server system where said security system can select certain predetermined time delays that can be chosen by the security server or communication device (figures 1, 2, and 3 as well as column 6, lines 13-51, column 12, lines 12-32, and column 14, lines 1-30)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Johnson and Lane to create a security system wherein the user is able to activate the issuance of an alarm and to select a delay period before its issuance to a central computer in order to allow the user to deactivate or rescind the alarm notification in the event of a false alarm situation wherein the motivation to combine is to create a system for initiating an emergency response (Johnson, column 1, lines 18-22).

	With regard to claim 16, Johnson meets the limitation of:
the central computing device is configured to enable deactivation of an activated alarm condition at receiving alarm deactivation data from the portable communication device, to verify the alarm deactivation data, and disable the alarm condition by successful verification [a user device deactivating an alarm condition in response to the successful 

With regard to claim 17, Johnson meets the limitation of:
at least one portable communication device is configured for providing location data representing the geographic location of the communication device; and transmitting the location data to the central computing device; and wherein the central computing device is configured to receive the location data from the at least one portable communication device [the displaying of geographical location on a user’s communication device where the data is communicated across a wireless communication network to a central computer (figure 1, items 12, 18, 22, and 23 as well as column 3, lines 37-59 and column 8, lines 17-28)]

With regard to claim 18, Johnson meets the limitation of:
the central computing device is configured for maintaining data representing a sequence of predetermined location data, and comparing the data representing the sequence of predetermined location data with actual location data received from the at least one portable communication device [the displaying of geographical location on a user’s communication device where the data is communicated across a wireless communication network to a central computer (figure 1, items 12, 18, 22, and 23 as well as column 3, lines 37-59, column 7, lines 14-27, and column 8, lines 17-28)]

With regard to claim 19, Johnson meets the limitation of:
a first and a second portable communication device communicatively connected to the wireless communication network where the central computing device is configured, in the case of an alarm condition enabled by the first portable communication device, to transmit to the second portable communication device, a warning regarding the alarm condition [a user device transmitting an alarm to a central computing device via a wireless network where an emergency personnel device then receives the alarm via a central computing device (column 3, lines 37-67,column 6, lines 46-67, and column 7, lines 1 and 2)]

With regard to claim 20, Johnson meets the limitation of:
the central computing device is configured to select the second portable communication device among a plurality of portable communication devices, based on location data associated with and provided by the plurality of portable communication devices [a user device transmitting an alarm to a central computing device via a wireless network where an emergency personnel device then receives the alarm via a central computing device (column 3, lines 37-67,column 6, lines 46-67, column 7, lines 1 and 2, and column 7, lines 13-27)]

With regard to claim 21, Johnson meets the limitation of:
the portable communication devices are configured to provide the location data on the basis of GPS data and /or data received from a local radio transmitter or Bluetooth device [a GPS unit on a communication device providing location information in the form of GPS coordinates (column 8, lines 4-16)]

With regard to claim 22, please refer to the rejection for claim 12 as the citations meet the limitations of the present claim.

With regard to claim 23, Johnson meets the limitation of:
a further computing device communicatively connected to the wireless communication network, wherein the additional computing device is configured to manage data on portable communication device alarm condition, location data, sequences of predetermined location data, and event logging [an incident management platform used for aiding personnel in monitoring, managing, and responding to emergency alerts that are received from personal emergency devices (column 8, lines 40-46)]

With regard to claim 24, Johnson meets the limitation of:
the central computing device is configured to establish message communication between portable communication devices, and / or between portable communication devices and the central computing device [an incident management platform used for aiding personnel in monitoring, managing, and responding to emergency alerts that are received from personal emergency devices and for facilitating communication between the central computer and portable devices (column 8, lines 40-46)]




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2019/0088101 to Tunnell et al. discloses an event detector for issuing a notification responsive to the occurrence of an event.
U.S. Patent Publication 2009/0096602 to Reyes et al. discloses a life saving device with integrated Wi-Fi and GPS capabilities.
U.S. Patent Publication 2008/0303657 to Yuk et al. discloses a life safety device for the hearing impaired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689